Citation Nr: 0203446	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  01-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine/neck 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to September 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating determination of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

Competent evidence of current cervical spine/neck disease or 
injury has not been presented.


CONCLUSION OF LAW

A cervical spine/neck disability due to disease or injury was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision and the 
SOC informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  In addition, at the informal 
hearing, the representative was informed of a potential 
defect in the record and provided an opportunity to cure that 
defect.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The service records were obtained 
and a VA examination was conducted.  Moreover, although the 
veteran did not appear at his scheduled January 2002 hearing 
before the undersigned Board Member, his representative 
advanced the veteran's contentions in an argument placed on 
the record at that time.  The Board Member and the veteran's 
representative agreed to leave the record open for 15 days to 
submit additional evidence.  The veteran has not submitted 
any additional evidence.  VA has met all VCAA and 38 C.F.R. 
§ 3.103 (2001) duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Pertinent laws and regulations provide that arthritis will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While the veteran claims that this disability started 
inservice, he has not claimed that it was incurred as a 
result of a combat situation.  Thus, application of 
38 U.S.C.A. § 1154(b) is not warranted.

The Board further notes that service connection is in effect 
for low back pain with central canal stenosis of L3-4, L4-5, 
and L5-S1, which has been assigned a 20 percent disability 
evaluation.  In essence, compensation was granted for the 
disability (pain) due to the inservice disease or injury 
(central canal stenosis).

A review of the veteran's service medical records 
demonstrates that he fell off his bicycle on July 29, 1993.  
The veteran reported having pain on the left side of his head 
and in the left hip area.  The veteran also complained of 
mild pain on palpation of the C1, C2 area.  There were no 
deformities to the neck or throat and no rigidity on 
palpation of the cervical spine.  

An M.O.S. note from the same day indicated that the veteran 
had touch point tenderness over the C4-5 area.  X-rays were 
taken.  A wet read revealed vertical lucency through body C4 
(probable apparent lucency from cafluence of shadows).  It 
was the examiner's impression that there was no 
fracture/subluxation and normal alignment of the C-spine.  In 
another note, it was recorded that the cervical X-ray was 
negative.

At the time of a July 30, 1993, visit, the veteran reported 
that his neck felt stiff.  Physical examination of the neck 
revealed full active range of motion with 5/5 strength.  
There was minor right paraspinal touch point tenderness.  A 
diagnosis of right paraspinal muscle strain was rendered at 
that time.  

At the time of an August 4, 1993, visit, the veteran reported 
that he had had 75-80 percent improvement over the week and 
that he only had pain when trying to kick out his left leg.  
A diagnosis of resolving paraspinal muscle strain was 
rendered.  

On an August 4, 1993, report of medical history, the veteran 
checked the "no" boxes when asked if he had arthritis, 
rheumatism, or bursitis, or bone, joint or other deformity.  

The remaining records contain no reference to complaints of 
or treatment for neck pain or a cervical spine/neck disorder.  

At the time of the veteran's July 1996 service separation 
examination, normal findings were reported for the head, 
face, neck, and scalp; spine; and upper extremities.  On his 
service separation report of medical history, the veteran 
checked the "no" boxes when asked if he had or had ever had 
swollen or painful joints; broken bones; arthritis, 
rheumatism, or bursitis; bone, joint, or other deformity; or 
recurrent back pain.  

In December 1999, the veteran requested service connection 
for neck pain.  He reported that he had been having severe 
neck and back pain since service.  He noted that he had 
constant pain and suffering.  He further indicated that he 
could no longer do his regular job as a result of the neck 
and back pain.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim demonstrate numerous complaints of low back 
pain.  

At the time of a January 2001 VA examination, the veteran 
reported that when his bicycle skidded he went over the 
handlebars and landed directly on his posterior cervical 
area, shoulder, and lower back.  He noted experiencing 
significant lower back discomfort.  He indicated that he had 
fairly constant sensation of discomfort in his lower back.  
He stated that the discomfort was localized to the low back.  

In his April 2001 notice of disagreement, the veteran and his 
representative indicated that the emergency room reports from 
the 1993 bicycle accident made reference to the cervical 
spine being tender to palpation over the C4-5 area.  They 
also noted the vertical lucency involving the body of C4.  
They indicated that this clinical identification might 
confirm the presence of an abnormal diagnostic study, which 
could be a residual finding.  

In May 2001, a MRI of the cervical spine was performed.  The 
study showed normal vertebral body height and alignment with 
normal marrow signal intensity.  There was no sign of disc 
desiccation or protrusion.  The cervical spinal cord appeared 
normal in signal intensity and there was no sign of cord 
compression.  The central canal diameters as well as the 
neural foramina, bilaterally, were normal.  It was the 
examiner's impression that it was a normal cervical spine MRI 
study.  

In his January 2002 oral argument, the veteran's 
representative again noted that the veteran had reported 
having pain in his C4-5 area since the inservice bicycle 
accident.  A layman is competent to report that he has pain.  
However, a layman is not competent to enter a diagnosis or 
establish that there is a disease or injury producing the 
claimed pain.

For veterans, basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words:  "For disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. . . ." 38 U.S.C.A §§ 1110, 1131.  Thus, 
in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has  resulted from a 
disease or injury that occurred in the line of duty.  Pain 
cannot be compensable in the absence of an in-service disease 
or injury to which the pain can be connected by medical 
evidence.  Such a "pain alone" claim must fail when there 
is no sufficient showing that pain derives from an in-service 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001). 

Thus, while the Board acknowledges the veteran's current neck 
complaints of pain, the veteran does not currently have a 
diagnosed disease or injury of the neck.  The record 
establishes that an MRI was conducted in May 2001 and the 
results were interpreted as normal.  There is nothing in the 
record to refute this finding and the veteran was informed 
that he had an obligation to submit evidence of a diagnosis.

The Board acknowledges the assertions by the veteran and his 
representative that the findings at the time of the July 1993 
emergency visit, including the X-rays taken, possibly 
demonstrated a permanent condition.  However, the May 2001 
MRI of the cervical spine revealed normal findings.  Such 
recent testing is far more probative of whether there is 
current disease or injury than the inservice suspicion.  The 
Board also notes that the actual inservice radiograph was 
interpreted as showing no fracture or subluxation and that 
there was a normal alignment of the cervical spine.  The 
existence of a current disease or injury is a cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 1991).  The objective medical findings demonstrate that 
the veteran does not currently have a cervical spine/neck 
disease or injury.  As noted above,  the Court has indicated 
that pain alone cannot be the basis for service connection.  
Therefore, in absence of competent evidence of disease or 
injury, the Board must deny the claim.  In the absence of 
competent evidence of a post service cervical spine/neck 
disease or injury, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  


ORDER

Service connection for a cervical spine/neck disability is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

